DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Purks on 2/8/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method for communication within a cooperative intelligent transport system, wherein said method comprises:
	receiving, in a first node of said cooperative intelligent transport system, a first intelligent transport system message from another node of said cooperative intelligent transport system; and
	identifying, in said first node, a technology status of said another node based on the first intelligent transport system message;
	wherein the identification of said technology status comprises identifying information indicating said first intelligent transport system message was transmitted configured according to a predetermined first intelligent transport system technology;
	wherein the identification of said technology status further comprises identifying a dual technology indicator of said first intelligent transport system message in a layer above the transport layer, said dual technology indicator being an information element identifying that the node transmitting the first intelligent transport system message is capable of communicating intelligent transport system messages according to said first intelligent transport system technology as well as according to a predetermined second intelligent transport system technology;
wherein said node is further configured to obtain a decision of congestion mitigation; and wherein said node is further configured to perform congestion mitigation methods according to said second intelligent transport system technology responsive to detecting that said technology status of a further node of said cooperative intelligent transport system shows that a further intelligent transport system message was transmitted configured according to said predetermined first intelligent transport system technology as well as that the further intelligent transport system message did not comprise any dual technology indicator, while maintaining transmissions configured according to said first intelligent transport system technology unaltered.

2-15.	(Cancelled)  

16.	(Currently Amended) A node for communication within a cooperative intelligent transport system comprising: 
	a processor; and
	memory, the memory comprising instructions executable by the processor whereby the processor is operative to,  
	receive a first intelligent transport system message from another node of said cooperative intelligent transport system, and
	identify a technology status of said another node based on the first intelligent transport system message, wherein the identification of said technology status comprises identifying information indicating said first intelligent transport system message was transmitted configured according to a predetermined first intelligent transport system technology, and wherein the identification of said technology status further comprises, 
wherein said node is further configured to obtain a decision of congestion mitigation; and wherein said node is further configured to perform congestion mitigation methods according to said first intelligent transport system technology responsive to detecting that said technology status of a further node of said cooperative intelligent transport system shows that a further intelligent transport system message was transmitted configured according to said predetermined first intelligent transport system technology as well as that the further intelligent transport system message did not comprise any dual technology indicator, while maintaining transmissions configured according to said second intelligent transport system technology unaltered.



18.	(Previously Presented)  The node according to claim 16, wherein said node comprises communication circuitry configured to receive said first intelligent transport system message from said another node of said cooperative intelligent transport system.

19.	(Previously Presented)  The node according to claim 16, wherein said node is further configured to transmit a second intelligent transport system message being available at least for said another node;
	said transmitting comprises, if said technology status of said another node shows that said first intelligent transport system message was transmitted configured according to a predetermined first intelligent transport system technology as well as that said first intelligent transport system message did not comprise any dual technology indicator, transmitting said second intelligent transport system message configured according to said first intelligent transport system technology.

20.	(Previously Presented)  The node according to claim 19, wherein said node is further configured to further transmit said second intelligent transport system message configured according to said second intelligent transport system technology.

21.	(Previously Presented)  The node according to claim 16, wherein said node is further configured to incorporate a dual technology indicator in a layer above the transport layer in messages to be transmitted from said first node configured according said first intelligent transport system technology.

22.	(Previously Presented)  The node according to claim 16, wherein said node is further configured to refraining from transmitting intelligent transport system messages configured according to said first intelligent transport system technology responsive to detecting that a time since a last intelligent transport system message transmitted, using said first intelligent transport system technology, from any other node not comprising any dual technology indicator in its intelligent transport system message exceeds an invalidation time, said invalidation time being at least one order of magnitude larger than an expected longest time between intelligent transport system messages from said any other node not comprising any dual technology indicator in its intelligent transport system message.

23.	(Previously Presented)  The node according to claim 16, wherein said first intelligent transport system technology is a Dedicated Short-Range Communication technology.

24.	(Previously Presented)  The node according to claim 16, wherein said second intelligent transport system technology is a Long-Term Evolution Vehicle to Anything short range communication technology.



26.	(Previously Presented)  The node according to claim 16, wherein said second intelligent transport system technology is a Dedicated Short-Range Communication technology.

27.	(Previously Presented)  The node according to claim 16, wherein at least one of said node and said another node is an on board unit.

28.	(Previously Presented)  The node according to claim 16, wherein at least one of said node and said another node is a road side unit.

29.	(Currently Amended)  The node according to claim 16, responsive to detecting that said technology status of a further node of said cooperative intelligent transport system shows that  a second intelligent transport system message was transmitted configured according to said predetermined first intelligent transport system technology as well as that  said second intelligent transport system message did not comprise any dual technology indicator, while maintaining transmissions configured according to said first intelligent transport system technology unaltered.

30.	(Previously Presented)  The node according to claim 29, wherein said congestion mitigation methods according to said second intelligent transport system technology comprises ceasing of transmissions configured according to said second intelligent transport system technology.

31.	(Cancelled)  

32.	(Previously Presented)  The node according to claim 29, wherein said congestion mitigation methods according to said first intelligent transport system technology comprises ceasing of transmissions configured according to said first intelligent transport system technology.

33.	(Cancelled) 

34-36.  (Cancelled)	


	receiving, in a first node of said cooperative intelligent transport system, a first intelligent transport system message from another node of said cooperative intelligent transport system; and
	identifying, in said first node, a technology status of said another node based on the first intelligent transport system message;
	wherein the identification of said technology status comprises identifying information indicating said first intelligent transport system message was transmitted configured according to a predetermined first intelligent transport system technology;
	wherein the identification of said technology status further comprises identifying a dual technology indicator of said first intelligent transport system message in a layer above the transport layer, said dual technology indicator being an information element identifying that the node transmitting the first intelligent transport system message is capable of communicating intelligent transport system messages according to said first intelligent transport system technology as well as according to a predetermined second intelligent transport system technology;
wherein said node is further configured to refrain from transmitting intelligent transport system messages configured according to said first intelligent transport system technology responsive to detecting that a time since a last intelligent transport system message transmitted, using said first intelligent transport system technology, from any other node not comprising any dual technology indicator in its intelligent transport system message exceeds an invalidation time, said invalidation time being at least one order of magnitude larger than an expected longest time between intelligent transport system messages from said any other node not comprising any dual technology indicator in its intelligent transport system message.


Allowable Subject Matter
1, 16, 18-30, 32, 37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as further amended in the Examiner’s Amendment on 2/08/2021. Regarding claim 1, Examiner notes that the following claimed amendments place the application in condition for allowance as these features, in combination with the other aspects of the claim, are not taught in the prior art:
receiving, in a first node of said cooperative intelligent transport system, a first intelligent transport system message from another node of said cooperative intelligent transport system; and
	[…]
;
wherein said node is further configured to obtain a decision of congestion mitigation; and wherein said node is further configured to perform congestion mitigation methods according to said second intelligent transport system technology responsive to detecting that said technology status of a further node of said cooperative intelligent transport system shows that a further intelligent transport system message was transmitted configured according to said predetermined first intelligent transport system technology as well as that the further intelligent transport system message did not comprise any dual technology indicator, while maintaining transmissions configured according to said first intelligent transport system technology unaltered.
Claim 16 is slightly different in scope but the same reasoning can be applied for its reasons for allowance. Claim 37 is allowed as the prior art fails to teach the following:
receiving, in a first node of said cooperative intelligent transport system, a first intelligent transport system message from another node of said cooperative intelligent transport system; and
	[…]
	wherein the identification of said technology status further comprises identifying a dual technology indicator of said first intelligent transport system message in a layer above the transport layer, said dual technology indicator being an information element identifying that the node transmitting the first intelligent transport system message is capable of communicating intelligent transport system messages according to said first intelligent transport system technology as well as according to a predetermined second intelligent transport system technology;
wherein said node is further configured to refrain from transmitting intelligent transport system messages configured according to said first intelligent transport system technology responsive to detecting that a time since a last intelligent transport system message transmitted, using said first intelligent transport system technology, from any other node not comprising any dual technology indicator in its intelligent transport system message exceeds an invalidation time, said invalidation time being at least one order of magnitude larger than an expected longest time between intelligent transport system messages from said any other node not comprising any dual technology indicator in its intelligent transport system message.

See the Interview Summary for the Examiner’s reasoning in proposing amendments to claim 1 and 16 such that the claim clearly and positively recites “a first intelligent transport system message” and “identifying a dual technology indicator of said first intelligent transport system message in a layer above 
Examiner cites Pinheiro et al. (“Pinheiro”) (US 20180213376 A1) see ¶0035-46, ¶0064-68, nodes in a V2X environment may receive information messages comprising a set of parameters for a first and second technology type including at least DSRC or a 3GPP RAT considered a dual indicator. However Pinheiro does not teach responding to a message including this dual indicator and responding to a message without this dual indicator by mitigating congestion thus it fails to teach, “wherein the identification of said technology status further comprises identifying a dual technology indicator of said first intelligent transport system message in a layer above the transport layer” and “wherein said node is further configured to obtain a decision of congestion mitigation; and wherein said node is further configured to perform congestion mitigation methods according to said second intelligent transport system technology responsive to detecting that said technology status of a further node […] shows that a further intelligent transport system message was transmitted configured according to said predetermined first intelligent transport system technology as well as that the further intelligent transport system message did not comprise any dual technology indicator, while maintaining transmissions configured according to said first intelligent transport system technology unaltered” as claimed. Novlan et al. (“Novlan”) (US 20160295624 A1) teaches information in an application layer but also fails to teach the abovementioned recitations. Examiner further notes Lee et al. (“Lee”) (US 20190037430 A1) in ¶0097 mitigating congestion in a V2X environment involving DSRC ¶0088 however these references do not teach responding to ITS messages with dual indicators as in the claimed invention cited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478